DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3 and 4 are amended.
Claim 2 is cancelled.
Claims 10-11 are new.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a power converter comprising: 
a magnetic core; and 
two windings each wound around the magnetic core, 
each of the two windings including a first bent portion, a second bent portion, a first portion between one end and the first bent portion of the winding, and a second portion between the other end opposite to the one end and the second bent portion of the winding, the one end and the other end being ends relative to a plane extending along a central axis of the windings and from the central axis toward the bent portions,
 the first and second portions extending parallel to an axis along which the magnetic core extends through the windings, and 
a direction in which the first portion extends from the first bent portion is opposite to a direction in which the second portion extends from the second bent portion.

Claim 4 recites, a power converter 
a magnetic core; and 
two windings each wound around the magnetic core, 
each of the two windings including a first bent portion, a second bent portion, a first portion between one end and the first bent portion of the winding, and a second portion between the other end opposite to the one end and the second bent portion of the winding, the one end and the other end being ends relative to a plane extending along a central axis of the windings and from the central axis toward the bent portions, 
the first and second portions extending parallel to an axis along which the magnetic core extends through the windings, and 
each of the plurality of windings is bent so that a direction in which the first portion extends from the first bent portion is identical to a direction in which the second portion extends from the second bent portion.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837